As filed with the Securities and Exchange Commission onMarch 6, 2012 REGISTRATION NO.333-1 72892 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1 (Amendment No. 4) REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Petrus Resources Corporation (Exact Name of registrant in its charter) Delaware 27-5414522 (State or jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) 3211 Ocean Drive Vero Beach , Florida 32963 Telephone: 772.234.9999 Fax: 772.492.9219 (Address and telephone number of principal executive offices) Harvard Business Services, Inc. 16192 Coastal Hwy. Lewes, Delaware 19958 Telephone (302) 645-7400 (Name, address, including zip code, and telephone number, of agent for service) WITH COPIES TO: Rory O'Dare President Petrus Resources Corporation 3211 Ocean Drive Vero Beach, Florida 32963 Telephone: 772.584.3308 Fax: 772.492.9219 Approximate date of proposed sale to the public: As soon as practicable after this Registration Statement becomes effective. If any of the securities being registered are being offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following boxþ If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering.o Indicate by a check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accredited filer or a smaller reporting company. o Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyþ CALCULATION OF REGISTRATION FEE Tile of each class of securities to be registered Number of sharesto be registered Dollar amount to be registered Proposed maximum offering price per share(1) Proposed maximum aggregate offering price Amount of registration fee(2) Common Stock-New Issue 10,000,000 (3) (1) This is an initial offering of securities by the registrant and no current trading market exists for our common stock. The Offering price of the common stock offered hereunder has been arbitrarily determined by the Company and bears no relationship to any objective criterion of value. The price does not bear any relationship to the assets, book value, historical earnings or net worth of the Company. (2) Estimated solely for purposes of calculating the registration fee pursuant to Rule 457. (3)Included 2,000,000 shares offered by the Company and 8,000,000 being offered by the Selling Shareholder. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. The information in this document is not complete and may be changed. The Company may not sell the securities offered by this document until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities, and the Company is not soliciting an offer to buy these securities, in any state or other jurisdiction where the offer or sale is not permitted. Prospectus Petrus Resources Corporation 10,000,000 Shares of Common Stock $0.05 per share Petrus Resources Corporation (“Petrus Resources Corporation” or the "Company") is offering on a best-efforts basis a minimum of 400,000 and a maximum of 2,000,000 shares of its commonstock at a price of $0.05 per share. In addition there are 8,000,000 shares of common stock being registered for sale by our sole officer and director who is a selling shareholder also at $0.05 per share. Mr O'Dare is an underwriter for the purposes of this offering. The shares are intended to be sold directly through the efforts ofMerrimac Corporate Securities, Inc Evolve Bank and Trust is acting as Escrow Agent for this offering.For more information, see the section titled "Plan of Distribution" herein. Mr. O'Dare’s sale is subject to the requirements of Rule 419 and the proceeds and shares from the resale of his shares will be deposited in the escrow account. The proceeds from the sale of the shares in this offering will be payable to Evolve Bank and Trust fbo Petrus Resources Corporation All subscription funds will be held in escrow in a non-interest bearing Escrow Account at Evolve Bank and Trust pending the achievement of the Minimum Offering and no funds shall be released to Petrus Resources Corporation until such a time as the completion of the primaryoffering when up to 10% may be released under Rule 419. If the minimum offering is not achieved within 180 days of the date of this prospectus, all subscription funds will be returned to investors promptly without interest or deduction of fees. See the section entitled "Plan of Distribution” herein.All of the shares in the minimum/maximum offering must be sold prior to any sale of shares by the selling shareholder and the termination of the sales by the selling shareholder will occur at a maximum of 180 days from the effectiveness of the prospectus or earlier at the discretion of the Board of Directors. Neither the Company nor any subscriber shall receive interest no matter how long subscriber funds might be held. The funds from any sales of Mr. O'Dare’s shares will also be placed into the escrow account and cannot be released until after the close of the new issue offering and may only be released pursuant to Rule 419(e). The shares sold by Mr. O'Dare will be placed into escrow during the escrow period in the names of the purchasers.Mr. O’Dare is not a selling agent in this offering. The offering will terminate on the earlier of: (i) the date when the sale of all 2,000,000 shares to be sold by the issuer is completed, (ii) anytime after the minimum offering of 400,000 shares of common stock is achieved at the discretion of the board of directors but in either case not more than 450 days from the effective date of this document. Prior to this offering, there has been no public market for Petrus Resources Corporation's common stock and there is no guarantee that one will develop. The Company is a development stage company which currently has limited operations and has not generated any revenue. Therefore, any investment involves a high degree of risk. The Company is conducting a "Blank Check" offering subject to Rule 419 of Regulation C as promulgated by the U.S. Securities and Exchange Commission (the "S.E.C.") under the Securities Act of 1933, as amended (the "Securities Act").Theoffering proceeds and the securities to be issued to investors must be deposited in an account (the "Deposited Funds" and "Deposited Securities," respectively). While held in the escrow account, the deposited securities may not be traded or transferred. Except for an amount up to 10% of the deposited funds otherwise releasable under Rule 419 after the close of the offering, the deposited funds and the deposited securities may not be released until an acquisition meeting certain specified criteria (See Plan of Distribution herein) has been consummated and at least 80% of the investors reconfirm their investment in accordance with the procedures set forth in Rule 419. Pursuant to these procedures, a new prospectus, which describes an acquisition candidate and its business and includes audited financial statements, will be delivered to all investors. The Company must return the pro rata portion of the deposited funds to any investor who does not elect to remain an investor. Unless at least 80% of investors elect to remain investors, all investors will be entitled to the return of a pro rata portion of the deposited funds (plus interest) and none of the deposited securities will be issued to investors. In the event an acquisition is not consummated within 18 months of the effective date of this prospectus, the deposited funds will be returned on a pro rata basis to all investors. The total estimated offering expenses of $3,759 have been paid by our sole officer and director and no offering expenses will be deducted from the gross offering proceeds.The Company currently has no operations. Until 90 days after the date funds and securities are released from the escrow or trust account pursuant to Rule 419, all dealers effecting transactions in the registered securities, whether or not participating in this distribution, may be required to deliver a prospectus.The Company currently has no operations. THIS INVESTMENT INVOLVES A HIGH DEGREE OF RISK. YOU SHOULD PURCHASE ONLY IF YOU CAN AFFORD A COMPLETE LOSS OF YOUR INVESTMENT. SEE THE SECTION ENTITLED “RISK FACTORS” HEREIN ON . Number of Shares Offering Price Underwriting Discounts & Commissions Proceeds to the Company Per Share 1 Minimum Maximum Selling Shareholder $0 This Prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED THESE SECURITIES, OR PASSED UPON THE ADEQUACY OR ACCURACY OF THIS PROSPECTUS. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. Subject to completion, dated March 6, 2012 MERRIMAC CORPORATE SECURITIES, INC. * 1150 Douglas Avenue Ste. 1070Altamonte Springs, FL 32714Tel: 407-389-8500Fax: 407-389-8599Web: http://www.merrimac-corp.com/ * Merrimac Corporate Securities, Inc. will act as a best efforts selling agent for the securities sold hereunder. - 2 - TABLE OF CONTENTS PAGES PART I – INFORMATION REQUIRED IN THE PROSPECTUS Summary Information 4 Risk Factors 9 Use of Proceeds 15 Determination of Offering Price 15 Dilution 16 Selling Shareholder 17 Plan of Distribution 17 Description of Securities to be Registered 20 Interests of Named Experts and Counsel 21 Information with Respect to the Registrant 22 Description of Business 22 Description of Property 22 Legal Proceedings 22 Market price and Dividends on the Issuer’s Common Stock 23 Management’s Discussion and Analysis of Financial Condition and Results of Operations 24 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 28 Directors, Executive Officers, Promoters and Control Persons 29 Executive Compensation 30 Security Ownership of Certain Beneficial Owners and Management 30 Certain Relationships and Related Transactions 31 Reports to Security Holders 31 Disclosure of Commission Position on Indemnification 32 Financial Statements – Audited Financial Statements F - 1 - 3 - PARTI: INFORMATION REQUIRED IN PROSPECTUS ITEM3 - SUMMARY INFORMATION AND RISK FACTORS SUMMARY INFORMATION AND RISK FACTORS Rights and Protections under Rule 419 Within three business days of their receipt, all of the proceeds of this offering will be placed in an escrow account and held until the completion of a merger or acquisition as detailed herein other than 10% which maybe released to the registrant as described herein. Such escrowed funds may not be used for salaries or reimbursable expenses.The proceeds of the offering will also be returned to investors if the minimum offering is not achieved within 180 days. All of the shares in the minimum/maximum offering must be sold prior to any sale of shares by the selling shareholder and the termination of the sales by the selling shareholder will occur at a maximum of 180 days from the effectiveness of the prospectus or earlier at the discretion of the Board of Directors. PROSPECTUS SUMMARY The following summary is qualified in its entirety by detailed information appearing elsewhere in this prospectus ("Prospectus"). Each prospective investor is urged to read this Prospectus, and the attached Exhibits, in their entirety. THE COMPANY Business Overview Petrus Resources Corporation ("Petrus Resources Corporation" or the "Company"), incorporated in the State of Delaware on March 2, 2011, to engage in any lawful corporation undertaking, including, but not limited to, selected mergers and acquisitions. The Company has been in the developmental stage since inception and has no operations to date. Other than issuing shares to its original shareholder, the Company never commenced any operational activities. The Company’s financial statements have been prepared assuming the Company will continue as a going concern. As shown in the accompanying financial statements, the Company has a negative current ratio and Company has incurred an accumulated deficit from inception.These conditions raise substantial doubt about the Company's ability to continue as a going concern. The Company was formed by Rory O'Dare, the initial director, for the purpose of creating a Corporation which could be used to consummate a merger or acquisition Mr. O'Dare serves as President, Secretary, Treasurer and Director. Mr. O'Dare determined next to proceed with filing a Form S-1. Mr. O'Dare, the President and Director, elected to commence implementation of the Company's principal business purpose, described below under "Plan of Operation". As such, the Company can be defined as a "shell" company, whose sole purpose at this time is to locate and consummate a merger or acquisition with a private entity. The proposed business activities described herein classify the Company as a "blank check" company. Many states have enacted statutes, rules and regulations limiting the sale securities of "blank check" companies in their prospective jurisdictions. Management does not intend to undertake any efforts to cause a market to develop in the Company's securities until such time as the Company has successfully implemented its business plan described herein Mr. O'Dare as the sole officer and director and sole signatory on this registration statement is bound thereby by Rule 419 (and by the escrow agreement to which he is a party) as it relates the the sale of his shares. Any subscribers will be notified of in writing a minimum of 20 days prior to the beginning of any extension in the offering period.Mr. O’Dare is not a selling agent in this offering. Below are the other blank check entities with which Mr. O’Dare has had involvement: Name Date Registration Filed Reporting Status Date of Initial Offering Commencement Dollar Amount Raised Purpose of the Offering Puravita Corporation Mar. 17, 2011 Not Reporting Has Not Commenced 0 Blank Check-Acquisition Cheval Resources Corp. Mar. 21, 2011 Not Reporting Has Not Commenced 0 Blank Check-Acquisition Mobad Service Corporation May 19, 2011 Not Reporting Has Not Commenced 0 Blank Check-Acquisition -4 - Name Merger/ Acquisition Date of Merger/ Acquisition Consideration Promoters Subsequent Involvement Termination of Promoters Interest Retained Interest Successor Entity Third Party Involvement in Merger/ Acquisition Puravita Corporation No n/a n/a n/a n/a n/a n/a n/a Cheval Resources Corp. No n/a n/a n/a n/a n/a n/a n/a Mobad Service Corporation No n/a n/a n/a n/a n/a n/a n/a *Mr. O’Dare is the sole shareholder, CEO and CFO of these Blank Check Companies. As of the date of this prospectus, we have 8,000,000 shares of $0.0001 par value common stock issued and outstanding. Petrus Resources Corporation’s operations and Corporation offices are located at 3211 Ocean Drive Vero Beach, FL 32963, with a telephone number of (772) 584-3308. Petrus Resources Corporation’s fiscal year end is December 31st. THE OFFERING Petrus Resources Corporation is offering, on a best efforts, self-underwritten basis, a minimum of 400,000and a maximum of 2,000,000 new issue shares of its common stock at a price of $0.05 per share in addition to 8,000,000shares currently held by the existing shareholder also at $0.05 per share. New issue offering refers to the shares offered for sale by the company. The proceeds from the sale of the shares in this offering will be payable to “Evolve Bank and Trust fbo Petrus Resources Corporation” and will be deposited in a non-interest bearing bank account with escrow agent Evolve Bank and Trust until the escrow conditions are met and thus no interest shall be paid to any investor or to the Company. The Company’s escrow agent, Evolve Bank and Trust, meets the requirements of Rule 419(b)(1) of Regulation C; and the Escrow Agreement, filed as Exhibit 10.1, fully complies with Rule 419.In the event that any interest is earned on the funds in escrow it shall be for the sole benefit of the purchasers of securities in this offering. All subscription agreements and checks are irrevocable and should be delivered to Petrus Resources Corporation, at the address provided on the Subscription Agreement. Failure to do so will result in checks being returned to the investor who submitted the check. The proceeds from any sale by the selling shareholder will also be held in escrow upon their sale which cannot occur prior to the completion of the sale of the minimum offering of the shares by the issuer.Evolve Bank and Trust is acting as Escrow Agent for this offering. All subscription funds will be held in escrow pending the achievement of the Minimum Offering after which no funds shall be released to Petrus Resources Corporation until such a time as the escrow conditions are met (see the section titled “Plan of Distribution” herein) (completion of the post effective amendment, effectiveness and the completion of the reconfirmation offering) other than 10% which may only be released to Petrus Resources Corporation upon completion of the primary offering. (See the section titled "Plan of Distribution" herein). The offering will terminate on theearlierof: (i) the date when the sale of all 2,000,000 shares being sold by the issuer is completed, (ii) anytime after the minimum offering of 400,000shares of common stock is achieved at the discretion of the Board of Directors but in either case not more than 180 days from the effective date of this document.The minimum must be met prior to the termination of this offering or all funds will be refunded to investors. All of the shares in the minimum/maximum offering must be sold prior to any sale of shares by the selling shareholder and the termination of the sales by the selling shareholder will occur at a maximum of 180 days from the effectiveness of the prospectus or earlier at the discretion of the Board of Directors. The funds from any sales of Mr. O'Dare’s shares will also be placed into the escrow account and cannot be released until the escrow conditions are met as described earlier in this paragraph under Rule 419(e). .The shares sold by Mr. O'Dare will be placed into escrow during the escrow period in the names of the purchasers. Mr. O’Dare is not a selling agent in this offering. If the Minimum Offering is not achieved within 180 days of the date of this prospectus, all subscription funds will be returned to investors promptly without interest (since the funds are being held in a non interest bearing account) or deduction of fees. The amount of funds actually collected in the escrow account from checks that have cleared the inter-bank payment system, as reflected in the records of Evolve Bank and Trust (the insured depository institution), is the only factor assessed in determining whether the minimum offering condition has been met. The minimum offering must be reached prior to the expiration date of the offering. The Company will cause to be issued stock certificates purchased within one (1) business day of the acceptance of the subscription agreement and confirmation of payment by the issuer (which may take up to five (5) business days and will within 1 day of issuance cause such shares to be delivered to the escrow agent’s account. - 5 - Mr. O'Dare, our sole officer and director, may not purchase any shares covered by this registration statement. The Company is conducting a "Blank Check" offering subject to Rule 419 of Regulation C as promulgated by the U.S. Securities and Exchange Commission (the "S.E.C.") under the Securities Act of 1933, as amended (the "Securities Act").The offering proceeds and the securities to be issued to investors must be deposited in an escrow account (the "Deposited Funds" and "Deposited Securities," respectively). While held in the escrow account, the deposited securities may not be traded or transferred other than by will or the laws of descent and distribution, or pursuant to a qualified domestic relations order as defined by the Internal Revenue Code of 1986 as amended (26 U.S.C. 1 et seq.), or Title 1 of the Employee Retirement Income Security Act (29 U.S.C. 1001 et seq.), or the rules there under. Except for an amount up to 10% of the deposited funds otherwise releasable under Rule 419 upon completion of the primary offering the deposited funds and the deposited securities may not be released until an acquisition meeting certain specified criteria has been consummated and a sufficient number of investors reconfirm their investment in accordance with the procedures set forth in Rule 419. Pursuant to these procedures, a new prospectus, which describes an acquisition candidate and its business and includes audited financial statements, will be delivered to all investors. The Company must return the pro rata portion of the deposited funds to any investor who does not elect to remain an investor. Unless 80% of investors elect to remain investors, all investors will be entitled to the return of a pro rata portion of the deposited funds and none of the deposited securities will be issued to investors. In the event an acquisition is not consummated within 18 months of the effective date of this prospectus, the deposited funds will be returned on a pro rata basis to all investors. The total estimated offering expenses of $3,759 have been paid by our sole officer and director and no offering expenses will be deducted from the gross offering proceeds. The reconfirmation offer must commence within five business days after the effective date of the post-effective amendment. The post effective amendment will contain information about the acquisition/merger candidate including their financials. The re-conformation is for the protection of the investors as investors will have an opportunity to review information on the merger/acquisition entity and to have their subscriptions canceled and payment refunded or reconfirm their subscriptions. Pursuant to Rule 419, the terms of the reconfirmation offer must include the following conditions: (1) The prospectus contained in the post-effective amendment will be sent to each investor whose securities are held in the escrow account within five business days after the effective date of the post-effective amendment; (2) Each investor will have no fewer than 20, and no more than 45, business days from the effective date of the post-effective amendment to notify the Company in writing that the investor elects to remain an investor; (3) If the Company does not receive written notification from any investor within 45 business days following the effective date, the pro rata portion of the Deposited Funds (and any related interest or dividends) held in the escrow account on such investor's behalf will be returned to the investor within five business days by first class mail or other equally prompt means; (4) The acquisition(s) will be consummated only if investors having contributed 80% of the maximum offering proceeds elect to reconfirm their investments; and (5) If a consummated acquisition(s) has not occurred within 18 months from the date of this prospectus, the Deposited Funds held in the escrow account shall be returned to all investors on a pro rata basis within five business days by first class mail or other equally prompt means. The offering price of the common stock has been determined arbitrarily and bears no relationship to any objective criterion of value. The price does not bear any relationship to our assets, book value, historical earnings or net worth. Petrus Resources Corporation has not presently secured a transfer agent but will identify one prior to the filing of an application for trading in order to facilitate the processing of stock certificates. The Company expects to seek quotations for its securities upon completion of the offering and a merger/acquisition and the reconfirmation offering. The purchase of the common stock in this offering involves a high degree of risk. The common stock offered in this prospectus is for investment purposes only and currently no market for our common stock exists. Please refer to the sections entitled "Risk Factors" and "Dilution" before making an investment in this stock. - 6 - SUMMARY FINANCIAL INFORMATION The following table sets forth summary financial data derived from our financial statements. The data should be read in conjunction with the financial statements, related notes and other financial information included in this prospectus. Statements of Operations Data Petrus Resources Corporation (A Development Stage Enterprise) STATEMENT OF OPERATIONS March 2, 2011 (inception) through August 31, Revenues $
